Exhibit 10.6



INTERCREDITOR AGREEMENT



THIS INTERCREDITOR AGREEMENT, dated as of February 21, 2008 (this “Agreement”),
is by and between CD Financial, LLC (“CDS”) and Imperium Master Fund, Ltd.
(“Imperium Master Fund”).

W I T N E S S E T H:
 

WHEREAS, pursuant to a Securities Purchase Agreement, dated as of the date
hereof (the “Imperium Purchase Agreement”), by and between Integrated BioPharma,
Inc., a Delaware corporation (the “Company”), and Imperium Master Fund, the
Company has, among other things, sold and issued to Imperium Master Fund shares
of its Series C Convertible Preferred Stock (the “Series C Preferred Stock”) and
an 8% Senior Secured Note (the “Imperium Note”);

WHEREAS, the Company’s obligations to repay the Imperium Note and to make
certain default payments (if any) under the Registration Rights Agreement, dated
as of the date hereof (the “Imperium Registration Rights Agreement”), by and
between the Company and Imperium Master Fund, are secured by the assets of the
Company and its subsidiaries pursuant to a Security Agreement, dated as of the
date hereof (the “Imperium Security Agreement”), by and among the Company, its
subsidiaries and Imperium Advisers, LLC, a Delaware limited liability company
(“Imperium Advisers” and, together with Imperium Master Fund, “Imperium”), in
its capacity as agent for Imperium Master Fund;

WHEREAS, pursuant to a Securities Purchase Agreement, dated as of the date
hereof (the “CDS Purchase Agreement”), by and between the Company and CDS, the
Company has, among other things, sold and issued to CDS shares of Series C
Preferred Stock and a Convertible Note (the “CDS Note”);

--------------------------------------------------------------------------------



WHEREAS, the Company’s obligations to repay the CDS Note and to make certain
default payments (if any) under the Registration Rights Agreement, dated as of
the date hereof (the “CDS Registration Rights Agreement”), by and between the
Company and CDS, are secured by the assets of the Company and its subsidiaries
pursuant to a Security Agreement, dated as of the date hereof (the “CDS Security
Agreement”), by and among the Company, its subsidiaries and CDS; and

WHEREAS, CDS and Imperium desire to enter into this Agreement to (i) confirm the
relative priority of the security interests of CDS and Imperium, in the assets
and properties of the Company and its subsidiaries, and (ii) provide for the
orderly sharing among them, in accordance with such priorities, of proceeds of
such assets and properties upon any foreclosure thereon or other disposition
thereof.

NOW THEREFORE, in consideration of the mutual benefits accruing to CDS and
Imperium hereunder and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1.     

DEFINITIONS


As used in this Agreement, the following terms shall have the meanings ascribed
to them below:


1.1     

“CDS” shall have the meaning set forth in the preamble hereto.


1.2     

“CDS Debt” shall mean any and all obligations, liabilities and indebtedness of
every kind, nature and description owing by any Obligor to CDS arising under the
CDS Documents, including, without limitation, the “Obligations”, as such term is
defined in the CDS Security Agreement, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured, including principal, interest, charges,
fees, premiums, costs, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the CDS Documents or after the commencement of any Insolvency
Proceeding with respect to any Obligor (and including, without limitation, the
payment of interest which would accrue and become due but for the commencement
of such Insolvency Proceeding, whether or not such interest is allowed or
allowable in whole or in part in any such Insolvency Proceeding).


1.3     

“CDS Documents” shall mean the CDS Note, CDS Purchase Agreement, CDS Security
Agreement, CDS Registration Rights Agreement and any other document or
instrument executed and delivered at any time pursuant to any CDS Document or
otherwise, with respect to any CDS Debt, as the same may be amended, modified,
supplemented, extended, renewed, or restated from time to time.


1.4     

“CDS Note” shall have the meaning set forth in the recitals hereto.


1.5     

“CDS Purchase Agreement” shall have the meaning set forth in the recitals
hereto.


1.6     

“CDS Registration Rights Agreement” shall have the meaning set forth in the
recitals hereto.


1.7     

“CDS Security Agreement” shall have the meaning set forth in the recitals
hereto.


1.8     

“Company” shall have the meaning set forth in the recitals hereto.


1.9     

“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, of the Obligors, whether now owned or
hereafter acquired by any of the Obligors, in or upon which any of CDS or
Imperium, at any time has a Lien, including, without limitation, all proceeds
and products of such property.


1.10     

“Collateral Enforcement Date” shall have the meaning specified in Section 2.6(b)
of this Agreement.


1.11     

“Event of Default” means each “Event of Default” or similar term, as such term
is defined in any CDS Document or any Imperium, Document, so long as any such
Transaction Document is in effect.


1.12     

“Imperium” shall have the meaning set forth in the recitals hereto.


1.13     

“Imperium Advisers” shall have the meaning set forth in the recitals hereto.


1.14     

“Imperium Debt” shall mean any and all obligations, liabilities and indebtedness
of every kind, nature and description owing by any Obligor to Imperium arising
under the Imperium Documents, including, without limitation, the “Obligations”,
as such term is defined in the Imperium Security Agreement, whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, including
principal, interest, charges, fees, premiums, costs, indemnities and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Imperium Documents or
after the commencement of any Insolvency Proceeding with respect to any Obligor
(and including, without limitation, the payment of interest which would accrue
and become due but for the commencement of such Insolvency Proceeding, whether
or not such interest is allowed or allowable in whole or in part in any such
Insolvency Proceeding).


1.15     

“Imperium Documents” shall mean the Imperium Note, Imperium Purchase Agreement,
Imperium Security Agreement, Imperium Registration Rights Agreement and any
other document or instrument executed and delivered at any time pursuant to any
Imperium Document or otherwise, with respect to any Imperium Debt, as the same
may be amended, modified, supplemented, extended, renewed, or restated from time
to time.


1.16     

“Imperium Master Fund” shall have the meaning set forth in the preamble hereto.


1.17     

“Imperium Note” shall have the meaning set forth in the recitals hereto.


1.18     

“Imperium Purchase Agreement” shall have the meaning set forth in the recitals
hereto.


1.19     

“Imperium Registration Rights Agreement” shall have the meaning set forth in the
recitals hereto.


1.20     

“Imperium Security Agreement” shall have the meaning set forth in the recitals
hereto.


1.21     

“Insolvency Proceeding” shall mean, as to any Obligor, any of the following,
occurring after the date hereof: (a) any case or proceeding with respect to such
Obligor under the U.S. Bankruptcy Code, any other federal, state or provincial
bankruptcy, insolvency, reorganization or other law affecting creditors’ rights
generally or any other or similar proceedings of any other jurisdiction or
otherwise seeking any stay, reorganization, arrangement, liquidation,
dissolution, composition or readjustment of the obligations and indebtedness of
such Obligor or (b) any proceeding seeking the appointment of any receiver,
administrative receiver, receiver and manager, examiner, judicial custodian,
trustee, liquidator, official manager, administrator or similar official for any
Obligor or any material part of its properties or (c) any proceedings for
liquidation, dissolution or other winding up of the business of such Obligor or
(d) the sale of all or substantially all of the assets or capital stock of such
Obligor or (e) any assignment for the benefit of creditors or any marshaling of
assets of such Obligor.


1.22     

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.


--------------------------------------------------------------------------------





1.23     

“Lien Enforcement Action” means (a) any action by any Secured Creditor to
foreclose on the Lien of such Person in any portion of the applicable
Collateral, (b) any action by any Secured Creditor to take possession of, sell
or otherwise realize (judicially or non-judicially) upon all or any portion of
the applicable Collateral (including, without limitation, by setoff or
notification of account debtors), and/or (c) the commencement by any Secured
Creditor of any legal proceedings against or with respect to any portion of the
applicable Collateral to facilitate the actions described in (a) or (b) above.


1.24     

“Obligors” shall mean, collectively, the Company and each of its direct and
indirect subsidiaries that are or that hereafter become party to the CDS
Security Agreement or Imperium Security Agreement; and sometimes being referred
to herein individually as an “Obligor”.


1.25     

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without imitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability corporation, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.


--------------------------------------------------------------------------------





1.26     

“Secured Creditors” shall mean, collectively, (a) CDS and (b) Imperium, and, in
each case, their respective successors and assigns; and sometimes being referred
to herein individually as a “Secured Creditor”.


1.27     

“Transaction Documents” shall mean, collectively, the CDS Documents and the
Imperium Documents.


1.28     “Waiting Period” shall have the meaning set forth in Section 2.6(b) of
this Agreement.

All terms defined in the Uniform Commercial Code as in effect in the State of
New York, unless otherwise defined herein shall have the meanings set forth
therein. All references to any term in the plural shall include the singular and
all references to any term in the singular shall include the plural.

2.     

SECURITY INTERESTS; PRIORITIES; REMEDIES


2.1     

Acknowledgment of Liens. CDS hereby acknowledges that Imperium acting for and on
behalf of itself has been granted Liens upon all of the Collateral pursuant to
the Imperium Documents to secure the Imperium Debt. Imperium hereby acknowledges
that CDS has been granted Liens upon the Collateral pursuant to the CDS
Documents to secure the CDS Debt.


2.2     

Priority of Liens. Notwithstanding the order or time of attachment, or the
order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a
security interest in favor of each Secured Creditor in any Collateral, and
notwithstanding any conflicting terms or conditions which may be contained in
any of the Agreements, the Liens upon the Collateral of Imperium, have and shall
have priority over the Liens upon the Collateral of CDS, and such Liens of CDS
in the Collateral are and shall be, in all respects, subject and subordinate to
the Liens of Imperium therein to the full extent of the Imperium Debt.


2.3     

Priorities Unaffected by Action or Inaction. The lien priorities provided in
Section 2.2 shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of either the CDS Debt or the Imperium Debt, nor by any action or
inaction which any Secured Creditor may take or fail to take in respect of the
Collateral.


2.4     

Rights of Third Parties; No Contest of Lien. Each Secured Creditor shall be
solely responsible for perfecting and maintaining the perfection of its Lien in
and to each item constituting the Collateral in which such Secured Creditor has
been granted a Lien. The foregoing provisions of this Agreement are intended
solely to govern the respective lien priorities as between the Secured Creditors
and shall not impose on any Secured Creditor any obligations in respect of the
disposition of proceeds of foreclosure on any Collateral which would conflict
with prior perfected claims therein in favor of any other person or any order or
decree of any court or other governmental authority or any applicable law. Each
Secured Creditor agrees that it will not contest the validity, perfection,
priority or enforceability of the Liens upon the Collateral of CDS or Imperium,
as the case may be, and that as between CDS, on the one hand, and Imperium, on
the other, the terms of this Agreement shall govern even if part or all of the
CDS Debt or the Imperium Debt or the Liens securing payment and performance
thereof are avoided, disallowed, set aside or otherwise invalidated in any
judicial proceeding or otherwise.


--------------------------------------------------------------------------------





2.5     

Access to Books and Records. In the event that any Secured Creditor shall, in
the exercise of its respective enforcement rights under its Transaction
Documents, receive possession or control of any books and records of any Obligor
which contain information identifying or pertaining to any of the property of
any Obligor in which the other party has been granted a Lien, it shall notify
CDS or Imperium, as the case may be, that it has received such books and records
and shall, as promptly as practicable thereafter, make available to CDS or
Imperium, as the case may be, such books and records for inspection and
duplication.


2.6     

Right to Enforce Agreements; Standstill by CDS.


(a)     

Subject to the terms and conditions set forth in this Agreement, Imperium shall
have the exclusive right to manage, perform and enforce the terms of the
Imperium Documents with respect to the Collateral, to exercise and enforce all
privileges and rights thereunder according to its discretion and the exercise of
its business judgment, including, without limitation, the exclusive right to
take or retake control or possession of such Collateral and to hold, prepare for
sale, process, sell, lease, dispose of, or liquidate such Collateral. CDS shall
not have any right to direct Imperium to exercise any right, remedy or power
with respect to the Collateral.


(b)     

Until the Imperium Debt is paid in full, CDS will not, directly or indirectly,
receive or otherwise permit any repayment of CDS Debt or take or commence any
Lien Enforcement Action against any of the Collateral; except that CDS shall
have the right to take action or institute proceedings with respect to the
Collateral one hundred and twenty (120) days (the “Waiting Period”) after the
receipt by Imperium of a notice from CDS setting forth an Event of Default under
the CDS Documents, provided that as of the expiration of the Waiting Period
(such date being referred to as the “Collateral Enforcement Date”), (A) such
Event of Default remains uncured and is continuing; (B) so long as the Imperium
Debt remains outstanding, CDS agrees that any proceeds which it receives from
the Collateral shall be held by CDS in trust for Imperium, and shall be promptly
remitted to Imperium for application to the Imperium Debt, and (C) in the event
that Imperium institutes any action or proceedings with respect to the
Collateral after the commencement by CDS of any action or proceeding against the
Collateral, CDS shall desist from such enforcement efforts against the
Collateral promptly upon being advised in writing by Imperium of the
commencement of foreclosure or other enforcement efforts by Imperium against the
Collateral.


--------------------------------------------------------------------------------





2.7     

Sale and Release of Collateral. Only Imperium shall have the right to restrict
or permit, or approve or disapprove, the sale, transfer or other disposition of
the Collateral. With respect to sales, transfers or other dispositions of
Collateral having a value in the aggregate of less than $200,000 or with respect
to the sale, transfer or other disposition of any Collateral after the
occurrence of an Event of Default under the Imperium Documents, CDS shall (a) be
deemed to have automatically and without further action released and terminated
any Liens it may have on the Collateral to the extent such Collateral is sold or
otherwise disposed of either by Imperium, or any Obligor with the consent of
Imperium, (b) be deemed to have authorized Imperium to file UCC amendments and
terminations covering the Collateral so sold or otherwise disposed of as to UCC
financing statements between any Obligor and CDS to evidence such release and
termination, (c) promptly upon the request of Imperium execute and deliver such
other release documents and confirmations of the authorization to file UCC
amendments and terminations provided for herein, in each case as Imperium may
require in connection with such sale or other disposition by Imperium or any
Obligor with the consent of Imperium to evidence and effectuate such termination
and release, provided that any such release or UCC amendment or termination by
CDS shall not extend to or otherwise affect the rights of CDS to the proceeds
from any such sale or other disposition of Collateral after payment in full of
the Imperium Debt, and (d) be deemed to have consented under the CDS Documents
to such sale or other disposition. In the event that for any reason CDS shall
fail to immediately execute and deliver to Imperium any such release documents,
Imperium is hereby irrevocably authorized to execute and deliver such release
documents on behalf of CDS as its attorney-in-fact.


2.8     

Limitation on Remedies. Except as expressly permitted under Section 2.6(b), CDS
will not, directly or indirectly, (a) exercise any of its or their rights or
remedies upon a default or event of default by any Obligor under any of the CDS
Documents against the Collateral, or (b) seek to foreclose or realize upon
(judicially or non-judicially) its or their junior Lien on the Collateral or
assert any claims or interest therein (including, without limitation, by setoff
or notification of account debtors).


--------------------------------------------------------------------------------





3.     

MISCELLANEOUS


3.1     

Representations and Warranties.


(a)     

CDS Representations and Warranties. CDS hereby represents and warrants to
Imperium that:


(i)     

CDS has the requisite power and authority to execute, deliver and perform this
Agreement;


(ii)     

this Agreement constitutes the legal, valid and binding obligations of CDS,
enforceable against CDS in accordance with its terms;


(iii)     

The execution, delivery and performance by CDS of this Agreement does not, and
will not with or without the passage of time, violate (x) any laws, rules or
regulations applicable to CDS, (y) any of CDS’ organizational documents, or (y)
any agreement, instrument or other document that would limit or otherwise
adversely affect CDS’ ability to perform its obligations under this Agreement;
and


(iv)     

CDS has not been granted and does not have any Liens upon the assets and
properties of any Obligor pursuant to any agreement, instrument or other
document, except to the extent of the Liens granted by such Obligor to CDS under
the CDS Documents.


(b)     

Imperium Representations and Warranties. Imperium hereby represents and warrants
to CDS that:


--------------------------------------------------------------------------------





(i)     

Imperium has the requisite power and authority to execute, deliver and perform
this Agreement;


(ii)     

this Agreement constitutes the legal, valid and binding obligations of Imperium,
enforceable against Imperium in accordance with its terms;


(iii)     

The execution, delivery and performance by Imperium of this Agreement does not,
and will not with or without the passage of time, violate (x) any laws, rules or
regulations applicable to Imperium, (y) any of Imperium’s organizational
documents, or (y) any agreement, instrument or other document that would limit
or otherwise adversely affect Imperium’s ability to perform its obligations
under this Agreement; and


(iv)     

Imperium has not been granted and does not have any Liens upon the assets and
properties of any Obligor pursuant to any agreement, instrument or other
document, except to the extent of the Liens granted by such Obligor to Imperium
under the Imperium Documents.


3.2     

Amendments and Waivers. Any waiver, permit, consent or approval by any Secured
Creditor of or under any provision, condition or covenant to this Agreement must
be in writing and shall be effective only to the extent it is set forth in
writing and as to the specific facts or circumstances covered thereby. Any
amendment of this Agreement must be in writing and signed by CDS and Imperium.


3.3     

Successors and Assigns.


--------------------------------------------------------------------------------





(a)     

This Agreement shall be binding upon each Secured Creditor and its successors
and assigns (including, without limitation, any assignees of or participants in
the CDS Debt or Imperium Debt) and shall inure to the benefit of each Secured
Creditor and its successors and assigns (including, without limitation, any
assignees of or participants in the CDS Debt or Imperium Debt).


(b)     

To the extent provided in their respective Transaction Documents, each Secured
Creditor reserves the right to grant participations in, or otherwise sell,
assign, transfer or negotiate all or any part of, or any interest in, the CDS
Debt or Imperium Debt, as the case may be, and the Collateral securing same;
provided that no Secured Creditor shall be obligated to give any notices to or
otherwise in any manner deal directly with any participant in the CDS Debt or
Imperium Debt, as the case may be, and no participant shall be entitled to any
rights or benefits under this Agreement except through the Secured Creditor with
which it is a participant. In connection with any participation or other
transfer or assignment, a Secured Creditor (i) may, subject to its Transaction
Documents, disclose to such assignee, participant or other transferee or
assignee all documents and information which such Secured Creditor now or
hereafter may have relating to the Company, any of the Obligors or the
Collateral and (ii) shall disclose to such participant or other transferee or
assignee the existence and terms and conditions of this Agreement. In the case
of an assignment or transfer, the assignee or transferee acquiring any interest
in the CDS Debt or the Imperium Debt, as the case may be, shall execute and
deliver to each of the other Secured Creditors a written acknowledgement of
receipt of a copy of this Agreement and the written agreement by such person to
be bound by the terms of this Agreement.


--------------------------------------------------------------------------------





3.4     

Insolvency. This Agreement shall be applicable both before and after any
Insolvency Proceeding by or against any Obligor and all converted or succeeding
cases in respect thereof, and all references herein to any Obligor shall be
deemed to apply to an agent or trustee for such Obligor or any Obligor as
debtor-in-possession. The relative rights of CDS, on the one hand, and Imperium,
on the other, to repayment of the CDS Debt and the Imperium Debt, respectively,
and in or to any distributions from or in respect of any Obligor or any
Collateral or proceeds of Collateral, shall continue after the filing thereof on
the same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Obligor as
debtor-in-possession.


3.5     

Bankruptcy Financing. If the Company shall become subject to an Insolvency
Proceeding and if Imperium desires to permit the use of cash collateral or to
provide financing to the Company under either Section 363 or Section 364 of the
U.S. Bankruptcy Code or other applicable statute, CDS agrees as follows: (a)
adequate notice to CDS shall have been provided for such financing to the
Company or use of cash collateral by the Company if CDS receives notice two (2)
business days prior to the entry of the order approving such financing or use of
cash collateral and (b) no objection will be raised by CDS to any such financing
to the Company or use of cash collateral by the Company on the ground of a
failure to provide “adequate protection” for the Liens of CDS or as a result of
any of the terms of such financing or use of cash collateral so long as (i) the
interest rate, fees, advance rates and lending limits and other terms are
commercially reasonable under the circumstances, (ii) to the extent of the
secured claim of CDS against the Company, CDS receives a replacement Lien on the
same post-petition assets of the Company as are subject to the Liens of CDS, and
with the same priority as existed with respect to such types of assets, prior to
the commencement of the case under the U.S. Bankruptcy Code, and (iii) such
financing to the Company or use of cash collateral by the Company is subject to
the terms of this Agreement. For purposes of this Section 3.5, notice of a
proposed financing to the Company or use of cash collateral by the Company shall
be deemed given when given, in the manner prescribed by Section 3.8, to CDS. CDS
further agrees that it will not provide to the Company as debtor-in-possession
any financing under Section 364(d) of the U.S. Bankruptcy Code to the extent
that CDS would, in connection with such financing, be granted a priming or pari
passu Lien on the pre-petition Collateral of the Company.


--------------------------------------------------------------------------------





3.6     

Bailee for Perfection; Delivery of Proceeds. Each Secured Creditor hereby
appoints the others as agent for the purposes of perfecting their respective
Liens in and on any of the Collateral; provided that no Secured Creditor shall
have any duty or liability to protect or preserve any rights pertaining to any
of the Collateral and, except for gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction, each Secured Creditor hereby waives, and releases the other
Secured Creditors from, all claims and liabilities arising pursuant to the
other’s role as bailee with respect to the Collateral. In the event CDS receives
proceeds of any Collateral, all such proceeds of the Collateral received by CDS
shall be forthwith paid over, in the funds and currency received, to Imperium
for application to the Imperium Debt.


3.7     

Notices of Default, Acceleration and Enforcement. Each Secured Creditor shall
(a) give the other Secured Creditor written notice of: (i) sending any written
notice to an Obligor of an event of default under its Transaction Documents
which has not been waived or cured; (ii) any demand of payment of any of the CDS
Debt or the Imperium Debt, as the case may be, (iii) any commencement of a
foreclosure or other lien enforcement proceeding by such Secured Creditor
against any Obligor or any of the Collateral, in each case concurrently with the
sending of such notice to any Obligor, and (b) provide to the other Secured
Creditor a copy of any written notice received by such Secured Creditor from a
landlord or other third party of a default by any Obligor under any lease or
other agreement of such Obligor with such third party promptly after the receipt
thereof by such Secured Creditor; provided that the failure of either Secured
Creditor to send any such notices or provide such copy, as the case may be,
shall not create a cause of action against such Secured Creditor or create any
claim against it or effect the relative rights, duties or priorities established
by this Agreement. The failure by either Secured Creditor to send a copy of any
such notice to the other shall not affect the validity of such notice as against
any Obligor. Each Obligor hereby authorizes and consents to each Secured
Creditor sending to the other such notices or any other information with respect
thereto.


--------------------------------------------------------------------------------





3.8     

Notices. Any notice, demand or request required or permitted to be given by a
Secured Party pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
business day, in which case such delivery will be deemed to be made on the next
succeeding business day; (ii) on the next business day after timely delivery to
an overnight courier; and (iii) on the business day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


          If to CDS:

          

CD Financial, LLC
3299 NW Second Avenue
Boca Raton, Florida 33431
Attn: William H. Milmoe, Manager
Tel: 561-278-1169
Fax: 561-278-6930



          With a copy (which shall not constitute notice) to:



Charles Muller, Esq.
Muller & Lebebsburger
7385 Galloway Road
Suite 200
Miami, Florida 33173


--------------------------------------------------------------------------------





If to Imperium:



Imperium Advisers, LLC
153 East 53rd Street
29th Floor
New York, NY 10022
Attn:     Maurice Hryshko, Esq.
Tel:      (212) 433-1360
Fax:     (212) 433-1361

          

or as shall otherwise be designated by such party in writing to the other
parties hereto in accordance with this Section 3.8.
 


3.9     

Counterparts. This Agreement may be executed in any number of counterparts, but
all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. Delivery of an executed counterpart of this Agreement by
facsimile or email shall have the same force and effect as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or email shall also deliver
an original executed counterpart of this Agreement, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Agreement as to such party or any other party.


--------------------------------------------------------------------------------





3.10     

Governing Law. The validity, construction and effect of this Agreement shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or any other rule of law that would result in the
application of the law of any jurisdiction other than the laws of the State of
New York.


3.11     

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK AND WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT.


3.12     

Complete Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended as a complete statement of the
terms and conditions of their agreement with respect to the transactions among
the Secured Creditors.


3.13     

No Third Parties Benefited. Except as expressly provided in Section 3.3 and
consents which are deemed to have been given under Section 2.7, this Agreement
is solely for the benefit of Secured Creditors and their respective successors,
participants and assigns, and no other person shall have any right, benefit,
priority or interest under, or because of the existence of, this Agreement.


3.14     

Conversion of Series C Preferred Stock and CDS Note. CDS shall not convert any
of its shares of Series C Preferred Stock or the CDS Note until the earlier of
the date on which (i) Stockholder Cap Approval (as defined in the Imperium
Purchase Agreement) has been obtained and (ii) Imperium no longer beneficially
owns any Series C Preferred Stock.


3.15     

Term. This Agreement is a continuing agreement and shall remain in full force
and effect until the earlier of (a) payment and satisfaction in full of all CDS
Debt and the termination of the financing arrangements between CDS and the
Obligors or (b) payment and satisfaction in full of all Imperium Debt and the
termination of the financing arrangements between Imperium and the Obligors;
provided that the provisions of Section 3.14 shall survive so long as Imperium
beneficially own any shares of Series C Preferred Stock.


[Remainder of Page Intentionally Blank]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Intercreditor Agreement to be
duly executed as of the day and year first above written.



 

CD FINANCIAL, LLC

 

By: /s/ William H. Milmoe

 

William H. Milmoe

 

Manager

     

IMPERIUM MASTER FUND, LTD.

 

By: /s/ Maurice Hryshko

 

Maurice Hryshko, Esq.

 

General Counsel

     

IMPERIUM ADVISERS, LLC

 

By: /s/ Maurice Hryshko

 

Maurice Hryshko, Esq.

 

General Counsel

   

ACKNOWLEDGEMENT

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions. By its signature below, the undersigned agrees that it will,
together with its successors and assigns, be bound by the provisions hereof.

Each of the undersigned agrees that any Secured Creditor holding Collateral does
so as bailee (under the UCC) for each other Secured Creditor which has a Lien on
such Collateral and is hereby authorized to and may turn over to the other
Secured Creditor upon request therefor any such Collateral, after all
obligations and indebtedness of each of the undersigned to the bailee Secured
Creditor have been fully paid and performed.

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Intercreditor Agreement it is not a party hereto and does not and will not
receive any right, benefit, priority or interest under or because of the
existence of the foregoing Intercreditor Agreement (except for a consent which
is deemed to have been given by any of Secured Creditors under Section 2.7), and
(ii) it will execute and deliver such additional documents and take such
additional action as may be necessary or desirable in the opinion of either of
CDS or Imperium to effectuate

 

INTEGRATED BIOPHARMA, INC.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

InB:MANHATTAN Drug Company, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

Scientific Sports Nutrition, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

Vitamin Factory, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

AgroLabs, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

The Organic Beverage Company, INC.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

IHT Health Products, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

IHT Properties, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

InB:Paxis Pharmaceuticals, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer

     

InB:Hauser Pharmaceutical Services, Inc.

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Chief Executive Officer